IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-42,342-03


EX PARTE RAYMOND DELEON MARTINEZ 





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 387158 IN THE 184TH DISTRICT COURT

HARRIS COUNTY



Per Curiam.  

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Appellant was convicted of capital murder in October 1989, for an offense committed
in July 1983. (1)  Tex. Penal Code Ann. §19.03(a)(2).  Pursuant to the jury's answers to the
statutory punishment issues, the trial court sentenced appellant to death.  Art. 37.071 §2(e). 
This conviction and sentence were affirmed on direct appeal.  Martinez v. State, 867 S.W.2d
30 (Tex. Crim. App. 1993).  In September 2007, this Court granted habeas corpus relief, set
aside appellant's death sentence, and remanded the case to the trial court for a new
punishment hearing.  See Ex parte Martinez, 233 S.W.3d 319 (Tex. Crim. App. 2007)
(granting a new punishment hearing because the jury did not have a vehicle through which
to give meaningful consideration to appellant's constitutionally relevant mitigating evidence).
	In 2009, the trial court held a new punishment hearing before a new jury.  Based on
the jury's answers to the special issues set forth in Article 37.0711, sections 3(b) and 3(e),
the trial court sentenced appellant to death.  Art. 37.0711 §3(g) This Court affirmed
applicant's conviction and sentence on direct appeal.  Martinez v. State, 327 S.W.3d 727 
(Tex. Crim. App. 2010). 
	Applicant presents ten allegations in his application in which he challenges the
validity of his sentence.  An evidentiary hearing was held, the trial judge entered findings of
fact and conclusions of law.  The trial court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, relief is denied.
	IT IS SO ORDERED THIS THE 26TH DAY OF JUNE, 2013.
Do Not Publish
1.   Appellant had previously been convicted of this offense and sentenced to death in 1984,
but that conviction and sentence were overturned on direct appeal based on jury-selection error. 
Martinez v. State, 763 S.W.2d 413 (Tex. Crim. App. 1988).